Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over La Salvia (US Patent 8,444,431 B1) in view of Robinson (US Patent 6,165,004).
As per claim 1, La Salvia teaches an insulation piercing connector 100, an insulation piercing connector 100, comprising: an outer insulator 116B; a tap wire housing 132; a top housing 122, wherein the tap wire housing 132 and the top housing 122 removably connect; a bottom housing (lower member 114), wherein the top housing 122 and the bottom housing (lower member 114) form a central aperture (along 114B) for holding a power cable 12; and a contact 120 for electrically coupling a tap wire 12A to the power cable 12.
La Salvia doesn’t teach, a contact configured to be housed within the top housing in an assembled state, the contact configured to electrically couple a tap wire to the power cable, and wherein the tap wire is configured to be routed through the outer insulator, the tap wire housing, and the top housing to couple with the contact within the top housing in the assembled state.
Robinson teaches a contact (along 40 and 50) configured to be housed 30 within the top housing (within and along element 20) in an assembled state (seen in figure 1), the contact (along 40 and 50) configured to electrically couple a tap wire 90 to the power cable 70, and wherein the tap wire 90 is configured to be routed through the outer insulator 36, the tap wire housing 30, and the top housing  (within and along element 20) to couple with the contact (along 40 and 50) within the top housing (within and along element 20) in the assembled state (seen in figure 1).

The motivation to combine the teachings of La Salvia in view of Robinson would have been is to provide a power line connector and tap splice apparatus which is convenient to use. (See column 3, lines 31-33).
As per claim 2, La Salvia teaches an insulation piercing connector 100, further comprising: an inner insulator 162C surrounding a first end of the contact 120 while within the top housing 122 when the insulation piercing connector 100 is in an assembled state (seen in figure 1).
As per claim 3, La Salvia teaches an insulation piercing connector 100, wherein the central aperture (along 114B) is formed by a top portion 116D of the bottom housing (lower member 114) having a first concave portion (upper groove 114B) and a bottom portion (along bottom surface of upper member 114) of the top housing 122 having a second concave portion (lower groove 114B).
As per claim 4, La Salvia teaches an insulation piercing connector 100, wherein the contact 120 is included in an insulation piercing assembly (seen in figure 6), the insulation piercing assembly (seen in figure 6) comprising the contact 120, an adjustment screw 116A, and a contact housing 110.
As per claim 5, La Salvia teaches an insulation piercing connector 100, wherein the contact 120 is included in an integrated contact assembly 400 comprising a boss housing 110 and contact tines 120, wherein the boss housing 110 includes an aperture 114C for receiving the tap wire 12A and a fastener opening 114C for receiving an adjustment screw 116A.
As per claim 6, La Salvia teaches an insulation piercing connector 100, wherein the contact 120 is secured directly to the tap wire 12A.
As per claim 8, La Salvia teaches an insulation piercing connector 100, wherein the tap wire housing 132 includes a window opening (wherein element 12 fits in) and the top housing 122 includes a snap-fit (as seen in figure 1) configured to engage the window opening (wherein element 12 fits in) to attach the top housing 122 to the tap wire housing 132.
As per claim 9, La Salvia teaches an insulation piercing connector 100, wherein the outer insulator 116B and the tap wire housing 132 friction fit together.
As per claim 10, La Salvia teaches an insulation piercing connector 100, wherein the tap wire housing 132 is one of opaque, transparent, or semi-transparent (see paragraph [see column 5, lines 18-30).
As per claim 11, La Salvia teaches an insulation piercing connector 100, further comprising: a support plate (along the lower unit middle portion of element 162) including at least one cut out (along 162B); and at least one carriage bolt 146A including a threaded portion, wherein the at least one carriage bolt 146A secures the support plate (along the lower unit middle portion of element 162) to the bottom housing (lower member 114) by extending through the at least one cut out (along 162B) of the support plate (along the lower unit middle 
As per claim 12, La Salvia teaches an insulation piercing connector 100, further comprising: at least one washer (seen in figure 2, bellow 116D or 146D); and at least one hex nut 146D, wherein the at least one washer (seen in figure 2, bellow 116D or 146D) and at least one hex nut 146D secure a top end of the at least one carriage bolt 146A on the top housing 122.
As per claim 19, La Salvia teaches a method of installing an insulation piercing connector 100, a method of installing an insulation piercing connector 100, the method comprising: inserting a tap wire 12A into a terminal housing (along 162 or 164) of an insulation piercing assembly (seen in figure 6), inserting a phase wire 12 between a top housing 122 and bottom housing (lower member 114), and compressing the top housing 122 and the bottom housing (lower member 114), wherein a blade (end portion of 120) of the insulation piercing assembly (seen in figure 6) contact 120s the phase wire 12.
La Salvia doesn’t teach, inserting a tap wire through a top housing and into a terminal housing of an insulation piercing assembly housed within the top housing.
Robinson teaches inserting a tap wire 90 through a top housing (within and along element 20) and into a terminal housing 30 of an insulation piercing assembly (seen in figure 1) housed (within 30) within the top housing (within and along element 20).
It would have been obvious to one having ordinary skill in the art at the time the invention was filled to combine the teachings of La Salvia in view of Robinson wherein inserting 
The motivation to combine the teachings of La Salvia in view of Robinson would have been is to provide a power line connector and tap splice apparatus which is convenient to use. (See column 3, lines 31-33).
As per claim 20, La Salvia teaches a wherein the tap wire 12A is inserted into the insulation piercing connector 100 in a vertical downward direction (perpendicular to B direction shown in figure 2), towards a central aperture (along 114B).
Allowable Subject Matter
Claims 13-18 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 13, La Salvia (US Patent 8,444,431 B1) teaches: “an insulation piercing connector 100, comprising: a top housing 122; a bottom housing (lower member 114), wherein the top housing 122 and the bottom housing (lower member 114) form a central aperture (along 114B) for holding a power cable 12; and an integrated contact assembly 400 for electrically coupling a tap wire 12A to the power cable 12, the integrated contact assembly 400 comprising a boss housing 110 and contact tines 120, wherein the boss housing 110 includes an aperture 114C for receiving the tap wire 12A and a fastener opening 114C for receiving an adjustment screw 116A".
However, La Salvia fails to provide, teach or suggest: an integrated contact assembly configured to be housed within the top housing in an assembled state, the 
Claims 14-18 are dependent on claim 13 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831